Case 20-71227-pmb        Doc 64    Filed 02/15/21 Entered 02/15/21 10:04:06            Desc Main
                                   Document     Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE:
                                                      CHAPTER 11
GOOD DEED 317, LLC,
                                                      CASE NO. 20-71227-PMB
           Debtor.

 SECOND MOTION REQUESTING CONTINUANCE OF CONFIRMATION HEARING

       COMES NOW Good Deed 317, LLC (“Debtor”), by and through the undersigned

counsel and hereby files this “Second Motion Requesting Continuance of Confirmation Hearing”

(“Motion”). In support of the Motion, Debtor respectfully shows the Court as follows:

       1.      On October 29, 2020 (the “Petition Date”), Debtor commenced this voluntary

case (the “Case”) by the filing of petition for relief under Chapter 11 of the Bankruptcy Code.

       2.      On December 11, 2020, Debtor filed its “Amended Disclosure Statement for Plan

of Reorganization” (Doc. No. 35) and “Amended Plan of Reorganization” (Doc. No. 36) (the

“Plan”).

       3.      On December 15, 2020, the Court entered an “Order and Notice (A) Conditionally

Approving Debtor’s Disclosure Statement for Plan of Reorganization, (B) Establishing Balloting

and Objection Deadlines, and (C) Scheduling Confirmation and Final Hearing on Disclosure

Statement” (Doc. No. 43) setting the deadline for objections to the Plan and deadline for casting

ballots regarding the Plan as January 15, 2021 and scheduling confirmation for January 19, 2021.

       4.      On January 11, 2021, Debtor filed its “Motion Requesting Continuance of

Confirmation Hearing” (Doc. No. 47).

       5.      On January 14, 2021, the Court entered an “Order and Notice Rescheduling

Webex Hearing and Extending Ballot and Objection Deadlines” (Doc No. 49) setting the
Case 20-71227-pmb         Doc 64    Filed 02/15/21 Entered 02/15/21 10:04:06           Desc Main
                                    Document     Page 2 of 3



deadline for objections to the Plan and deadline for casting ballots regarding the Plan as February

18, 2021 and scheduling confirmation for February 23, 2021.

        6.       On February 5, 2021, Debtor filed its “Second Amended Plan of Reorganization”

(Doc. No. 58).

        7.       Debtor requires additional time to resolve objections and discuss the Plan with

creditors.

        8.       Debtor requests the continuance of the ballot and objection deadlines through and

including March 10, 2021 and continuance of the Confirmation Hearing to a specially set hearing

on or about March 12, 2021 in order to allow for continued discussions regarding the Plan.

        WHEREFORE, Debtor requests that the Court enter an order granting this Motion and

continuing the balloting and objection deadlines and the confirmation hearing to a date certain,

and granting such other and further relief as is deemed just and proper.

        This 15th day of February, 2021.

                                                  JONES & WALDEN LLC
                                                  /s/ Cameron M. McCord
                                                  Cameron M. McCord
                                                  Georgia Bar No. 143065
                                                  Attorney for Debtor
                                                  699 Piedmont Ave., NE
                                                  Atlanta, Georgia 30308
                                                  (404) 564-9300
                                                  cmccord@joneswalden.com




                                                 2
Case 20-71227-pmb       Doc 64    Filed 02/15/21 Entered 02/15/21 10:04:06            Desc Main
                                  Document     Page 3 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN RE:
                                                      CHAPTER 11
GOOD DEED 317, LLC,
                                                      CASE NO. 20-71227-PMB
         Debtor.

                                CERTIFICATE OF SERVICE

        I hereby certify that on the date indicated below, the foregoing Motion was electronically
filed using the Bankruptcy Court’s Electronic Case Filing program, which sends a notice of and
an accompanying link to the Motion to the following parties who have appeared in these cases
under the Bankruptcy Court’s Electronic Case Filing Program:

   •   Matthew R. Brooks matthew.brooks@troutmansanders.com
   •   John R. Grimes ajames@lefkoff-duncan.com, jgrimes@lefkoff-duncan.com
   •   Michael D. Robl michael@roblgroup.com,
       lelena@roblgroup.com;shannon@roblgroup.com
   •   Henry F. Sewell hsewell@sewellfirm.com, hsewell123@yahoo.com
   •   Shawna Staton shawna.p.staton@usdoj.gov
   •   Thomas R. Walker thomas.walker@fisherbroyles.com

       This 15th day of February, 2021.

                                                    JONES & WALDEN LLC
                                                    /s/ Cameron M. McCord
                                                    Cameron M. McCord
                                                    Georgia Bar No. 143065
                                                    Attorney for Debtor
                                                    699 Piedmont Ave., NE
                                                    Atlanta, Georgia 30308
                                                    (404) 564-9300
                                                    cmccord@joneswalden.com




                                                3
